Citation Nr: 0116253	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for dysthymic disorder; 
and, if so, whether service connection is warranted for 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
September 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision which denied service 
connection for dysthymic disorder.

The Board previously denied service connection for a 
psychiatric disorder in an August 1995 decision, which was 
affirmed by the United States Court of Appeals for Veterans 
Claims (Court) (formerly the United States Court of Veterans 
Appeals) in a January 1997 memorandum decision.  Even if the 
RO has determined that new and material evidence was 
presented to reopen the claim, such is not binding on the 
Board; and the Board must first decide whether evidence has 
been submitted which is both new and material to reopen the 
claim for service connection for a psychiatric disorder.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted). 


FINDINGS OF FACT

1.  In an August 1995 decision, the Board denied service 
connection for a psychiatric disorder.  This decision was 
affirmed by the Court in January 1997.

2.  Since the August 1995 Board decision, evidence was 
received which is not cumulative or redundant of evidence 
previously considered, and which, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's current dysthymic disorder began during her 
active service.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for dysthymic disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156 (2000).

2.  Dysthymic disorder was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
August 1985 to September 1991.  A review of her service 
medical records shows that on medical examination performed 
for enlistment purposes in June 1985, her psychiatric system 
was listed as normal.  In a report of medical history 
completed in conjunction with the enlistment medical 
examination in June 1985, she denied a history of nervous 
trouble, depression, or excessive worry.  Service medical 
records are negative for treatment of a psychiatric disorder 
until 1989.

A September 1989 treatment note from a mental health clinic 
shows that the veteran was self-referred for complaints of 
intermittent suicidal ideation for many years.  The examiner 
found no evidence of gross thought disorder or cognitive 
impairment.  The Axis I diagnosis was rule out dysthymia, 
with a low short-term suicide risk, and the Axis II diagnosis 
was rule out borderline personality.  Subsequent outpatient 
treatment records reflect ongoing treatment for a psychiatric 
disorder, primarily diagnosed as dysthymia, and for a 
personality disorder.  A discharge summary shows that the 
veteran was hospitalized from late November 1989 to early 
December 1989.  On admission she reported that she had been 
depressed for at least 2 years, and that she was angry at her 
husband.  It was noted that it became clear that the 
veteran's primary diagnosis was alcohol abuse.  Psychological 
testing was consistent with an adjustment disorder.  The Axis 
I discharge diagnoses were alcohol abuse and dysthymia, 
secondary.  Subsequent medical records reflect that the 
veteran was regularly treated on an outpatient basis with 
individual and marital therapy.

A discharge summary shows that the veteran was hospitalized 
for 10 days in November 1990 after she was referred for 
suicidal ideation and increasing depression for the past 3 to 
4 months.  She reported a long history of depression 
(dysthymia).  She said she was raised by her grandparents, 
and that she had never adequately grieved for her grandfather 
who died when she was 17.  The examiner indicated that the 
veteran had the same symptoms noted in her previous 
hospitalization in 1989, specifically decreased mood, 
decreased energy, decreased appetite, increased anxiety, and 
a recent increase in alcohol consumption related to such 
feelings.  The veteran was treated with anti-depressant 
medication.  The Axis I discharge diagnosis was dysthymia.  
The Axis II discharge diagnosis was borderline personality 
disorder.   On follow-up later that month, the examiner 
diagnosed alcohol abuse and dysthymia.  The veteran continued 
to receive outpatient treatment at the mental health clinic, 
including anti-depressant medication.  She was variously 
diagnosed with depression, dysthymia, and borderline traits.  

An April 1991 treatment note shows that the veteran was 
referred for psychiatric evaluation by her commander.  The 
examiner noted presenting symptoms of depression, suicidal 
ideation, work problems, and marital problems.  The examiner 
indicated that the veteran had recurring bouts with 
depression and suicidal ideation as a result of unresolved 
feelings of grief and abandonment over her grandfather's 
death.  The Axis I diagnosis was dysthymia by history, 
primary type, early onset, and the Axis II diagnosis was 
borderline personality disorder by history.  Later that 
month, she was diagnosed with dysthymia, primary type, early 
onset, history of alcohol abuse, in remission, borderline 
personality disorder, and paranoid personality disorder.  On 
medical examination performed for separation purposes in June 
1991, the veteran's psychiatric system was listed as normal.  
No disqualifying defects were found, and the veteran's 
physical profile (PULHES) included S-1 (normal) for the 
psychiatric system.  In a report of medical history completed 
in conjunction with the separation medical examination in 
June 1991, the veteran reported a history of depression or 
excessive worry, and a history of nervous trouble.  She 
stated that her present health was "Great!"  The reviewing 
examiner noted that the veteran had depression from 1989 to 
the present, cause unknown, treated with mental health 
consult and Norpramin, with good results and no sequelae.  
The examiner noted that the veteran had an anxiety attack in 
November 1990.

The veteran continued to receive regular psychiatric 
treatment until August 1991, when she said she wanted to 
cancel all future mental health appointments.  The Axis I 
diagnoses were dysthymia, alcohol abuse, noncompliance with 
medical treatment, borderline personality disorder, and 
paranoid personality disorder.

A report of an Administrative Discharge Board proceeding 
conducted in August 1991 reflects that the veteran's treating 
social worker diagnosed her with dysthymia, a borderline 
personality disorder, and a paranoid personality disorder.  
He noted that she had suicidal ideation.  The Chief of the 
Mental Health Clinic testified that the veteran had dysthymia 
and borderline personality disorder.  He opined that the 
veteran's condition was so severe that it affected her 
ability to function in the military.  A private psychiatrist 
testified that he had evaluated the veteran and concluded 
that the veteran previously had dysthymia but had no symptoms 
since March or April.  He noted that she was taking 
medication, and said that as long as she continued to take 
medication she should be fine.  He opined that the veteran 
did not have a personality disorder.  The Administrative 
Discharge Board found that the veteran had dysthymia, 
borderline personality disorder, and paranoid personality 
disorder, and recommended that she be separated from service.  
The veteran's original DD Form 214 shows that she was 
honorably discharged from service due to "conditions that 
interfere with military service - not disability - mental 
disorders."

In February 1992, the veteran submitted claims for service 
connection for several disabilities including a nervous 
condition and mental disorders.

At an April 1992 VA psychiatric examination, the veteran 
denied current depressive symptoms, and the examiner found no 
evidence of depression.  The examiner indicated that there 
was no current psychiatric diagnosis, and noted a history of 
a panic attack.

By a statement dated in September 1992, the veteran said that 
she was treated for a psychiatric disorder in service, and 
discharged for that reason.  By a statement dated in 
September 1994, she said, "I have not received any treatment 
for the alleged psychiatric disability since my discharge."

At a November 1994 VA psychiatric examination, the examiner 
indicated that there was no evidence of mental illness, and 
positively no evidence of any personality disorders as 
allegedly stated by Air Force examiners.  He found no 
industrial impairment, and no social impairment.

In an August 1995 decision, the Board denied service 
connection for a psychiatric disorder.  The veteran appealed 
this decision to the Court, which affirmed the Board's denial 
of service connection for a psychiatric disorder in a January 
1997 memorandum decision.  Evidence submitted since the 
August 1995 Board decision is summarized below.

The Board notes that the veteran submitted additional 
evidence during the course of her appeal to the Court, 
including a May 1996 Air Force decision correcting her DD 214 
to reflect that she was separated from service by reason of 
physical disability incurred during service, specifically 
dysthymia, with mild social and industrial impairment, with a 
disability rating of 10 percent.  She also submitted a 
September 1995 letter from a private psychiatrist, S. R. 
Weiss, MD, who opined that the veteran had recurrent major 
depression, severe, possibly at times with mood congruent 
psychotic features, and alcohol abuse, in remission for 5 
years.  She opined that the veteran did not have a 
personality disorder.  The Court did not consider this 
evidence as it was submitted after the 1995 Board decision.

A private medical record dated in December 1994 from P. 
Guzzetti, D.O., reflects that the veteran was seen for an 
initial consultation and general medical examination.  Dr. 
Guzzetti noted that the veteran had a history of depression 
in the last few years of military service, and that she was 
taking amitriptyline (an anti-depressant) for chronic pain.  
He opined that the veteran's overall mood seemed stable.

In May 1996, the veteran submitted an application to reopen 
the previously denied claim for service connection for a 
psychiatric disorder.

By a memorandum dated in December 1997, the veteran's 
representative stated that all of the veteran's medical 
treatment was by the VA.

VA outpatient treatment records dated from late 1996 to 2000 
reflect ongoing treatment (including medication and therapy) 
for a psychiatric disorder, primarily diagnosed as dysthymic 
disorder or depression.  Records also reflect that the 
veteran was consistently diagnosed with a personality 
disorder (variously characterized as borderline personality 
disorder and personality disorder NOS).  A November 1996 
intake note shows that the veteran was self-referred for 
depression.  A December 1996 treatment note indicates 
diagnoses of rule out dysthymic disorder, rule out 
personality disorder with passive-aggressive, dependent, 
obsessive compulsive and borderline features, and rule out 
post-traumatic stress disorder related to childhood sexual 
abuse.  A May 1997 treatment note shows that the working 
diagnosis was a personality disorder, not otherwise specified 
(NOS), with dependent and borderline features.  It was noted 
that chronic depression was part of the picture but might be 
related to her Axis II diagnosis.  The examiner also noted 
that the veteran had experienced symptoms of anxiety and 
depression related to situational stress throughout her life.  
A February 1999 psychiatrist's note reflects diagnoses of 
depression NOS, nicotine dependence, and personality disorder 
NOS.  It was noted that the veteran continued to take anti-
depressant medication.  A January 2000 interdisciplinary 
patient care plan shows that the veteran was diagnosed with 
depressive disorder, dysthymic disorder, and personality 
disorder deferred.  In an addendum dated the next day, the 
veteran's Axis II diagnosis was changed to personality 
disorder NOS.  In late January 2000 a psychiatrist diagnosed 
personality disorder NOS with mood symptoms.  

A February 2000 report of a VA psychology consultation shows 
that the veteran underwent psychological testing.  The 
psychologist noted that he had reviewed the veteran's VA 
medical records, which summarized her psychosocial history.  
He reviewed the psychiatric diagnoses the veteran had 
received in service, and her post-service VA psychiatric 
treatment.  The examiner indicated that clinical scales 
suggested prominent dysthymia and anxiety, and the possible 
presence of major depression, and said that such results 
should be correlated with life history and behavioral 
observational data.  The diagnostic impressions were as 
follows:  Axis I:  dysthymic disorder (provisional, rule out 
major depressive disorder), and Axis II:  diagnosis deferred 
(avoidant and compulsive personality features).  The examiner 
concluded that the veteran suffered from depression, with 
associated anxiety and agitation.  He stated that the 
apparent longstanding nature of the depression suggested 
dysthymia, but some reported affective and cognitive symptoms 
suggested a possible history of major depression.  In an 
addendum, he stated, "It seems very plausible to this 
clinician that the veteran's current depression may well be 
related to the depression which is amply documented in her 
military medical records."  An April 2000 note by the 
veteran's treating psychiatrist indicated a diagnosis of 
personality disorder NOS with mood symptoms.

By a statement dated in July 2000, the veteran asserted that 
she had been continuously diagnosed with dysthymic disorder, 
and submitted a May 2000 VA interim treatment report by her 
treating clinical social worker which summarized the 
veteran's history before, during, and after service.  The 
social worker opined that the veteran appeared to have 
depression with associated anxiety and at times agitation.  
She noted that the veteran had a prior history of alcohol 
abuse but had been abstinent for many years.  She stated that 
the veteran was depressed for most of the day, and that her 
symptoms had continued for years and were the same symptoms 
as she experienced in 1990 as documented by in-service 
treatment providers.  She stated that the in-service 
providers as well as current providers agreed that the 
veteran's Axis I diagnosis is dysthymic disorder.  She 
indicated that the Axis I diagnosis was dysthymic disorder, 
and that an Axis II diagnosis was deferred.


II.  Analysis

The veteran essentially asserts that she incurred chronic 
dysthymic disorder during service.

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (VCAA) which made 
several amendments to the law governing VA claims.  Among 
other things, this law eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  Id. § 3(a) (to be codified as amended at 38 U.S.C. § 
5103).  The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate her claim, and provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  Id. § 3(a) (to be codified as amended at 
38 U.S.C. § 5103A). 

In the present case, the RO has not yet considered the 
appellant's claim in light of the aforementioned amendments.  
Consequently, the Board must consider whether she would be 
prejudiced if the Board were to proceed with consideration of 
her claim, without having the RO consider the new regulations 
in the first instance.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new laws have not changed 
the applicable criteria in a way which could alter the 
outcome of the appellant's claim.  Therefore, the veteran 
will not be prejudiced by the Board proceeding to the merits 
of the claim.  Indeed, a remand of this issue would only 
result in needless delay and impose further burdens on the 
RO, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See, e.g., Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

A.	New and Material Evidence to Reopen a Claim for Service 
Connection for Dysthymic Disorder 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000). 

In the present case, a claim for service connection for a 
psychiatric disorder was previously denied by the Board in an 
August 1995 decision which was affirmed by the Court in a 
January 1997 memorandum decision.  The August 1995 Board 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2000).  "New and material evidence" means evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence considered in the August 1995 Board decision 
included service medical records from the veteran's 1985-1991 
active military service which showed that a psychiatric 
disorder was not noted on entrance medical examination in 
June 1985.  Service medical records are negative for a 
psychiatric disorder until September 1989, and she received 
ongoing treatment, including two hospitalizations, for a 
psychiatric disorder from that time until separation from 
service.  During service, the veteran was primarily diagnosed 
with dysthymia and borderline personality disorder, and she 
was also diagnosed with alcohol abuse.  On separation medical 
examination in June 1991, the veteran's psychiatric system 
was listed as normal.  A report of an Administrative 
Discharge Board proceeding conducted in August 1991 reflects 
that the veteran's treating social worker and the Chief of 
the Mental Health Clinic diagnosed her with dysthymia and 
borderline personality disorder.  The treating social worker 
also diagnosed paranoid personality disorder.  A private 
psychiatrist testified that he had evaluated the veteran and 
concluded that the veteran previously had dysthymia but had 
no symptoms since March or April, and opined that the veteran 
did not have a personality disorder.  The Administrative 
Discharge Board concluded that the veteran had dysthymia, 
borderline personality disorder, and paranoid personality 
disorder, and recommended that she be separated from service.  
The veteran's original DD Form 214 shows that she received an 
administrative discharge from service due to "conditions 
that interfere with military service - not disability - 
mental disorders."  At the time of the August 1995 Board 
decision, there was no evidence of a current psychiatric 
disorder, no record of post-service treatment for a 
psychiatric disorder, and two VA examinations had concluded 
that the veteran had no current psychiatric disorder.

Since the August 1995 Board decision, the veteran has 
submitted a September 1995 report by a private psychiatrist 
who indicated that the veteran currently had recurrent major 
depression, severe, possibly at times with mood congruent 
psychotic features, and alcohol abuse, in remission for 5 
years.  She opined that the veteran did not have a 
personality disorder.  This evidence is new, not merely 
cumulative or redundant.  It is also material as it reflects 
a current diagnosis of a psychiatric disorder and is 
therefore so significant that it must be considered in order 
to fairly decide the merits of the claim.  Id.

Additional evidence submitted since the August 1995 Board 
decision includes an Air Force decision correcting her DD 214 
to reflect that she was separated from service by reason of 
physical disability incurred during service, specifically 
dysthymia, with mild social and industrial impairment, with a 
disability rating of 10 percent.  This evidence is new, not 
merely cumulative or redundant.  It is also material as it 
shows that the veteran was discharged due to a psychiatric 
disability and is therefore so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.

Additional evidence submitted since the August 1995 Board 
decision includes multiple VA outpatient treatment records 
reflecting ongoing treatment for a psychiatric disorder and a 
personality disorder.  These records include a February 2000 
report of psychological testing in which the examiner opined 
that the veteran's current psychiatric disorder might be 
related to her in-service depression, and a May 2000 social 
worker's note which indicated that the veteran's current 
psychiatric symptoms were the same symptoms she had in 
service.  This evidence is new, not merely cumulative or 
redundant.  It is also material as it links current dysthymic 
disorder with in-service dysthymia and is therefore so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The Board finds that the previously denied claim has been 
reopened by new and material evidence, and thus the claim 
must be reviewed on a de novo basis.  

B.	Service Connection for Dysthymic Disorder 

As the Board has determined that the previously denied claim 
for service connection for dysthymic disorder has been 
reopened by new and material evidence, the claim must 
therefore be reviewed on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  For the showing of a chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2000).

As noted above, the veteran's service medical records reflect 
that a psychiatric disorder was not noted on entrance medical 
examination in June 1985.  Service medical records are 
negative for a psychiatric disorder until September 1989, and 
she received ongoing treatment, including two 
hospitalizations, for a psychiatric disorder from that time 
until separation from service.  During service, the veteran 
was primarily diagnosed with dysthymia and borderline 
personality disorder.  On separation medical examination in 
June 1991, her psychiatric system was listed as normal.  A 
report of an Administrative Discharge Board proceeding 
conducted in August 1991 reflects that the veteran's treating 
social worker and the Chief of the Mental Health Clinic 
diagnosed her with dysthymia and borderline personality 
disorder.  The treating social worker also diagnosed paranoid 
personality disorder.  A private psychiatrist testified that 
he had evaluated the veteran and concluded that the veteran 
previously had dysthymia but had no symptoms since March or 
April, and opined that the veteran did not have a personality 
disorder.  The Administrative Discharge Board concluded that 
the veteran had dysthymia, borderline personality disorder, 
and paranoid personality disorder, and recommended that she 
be separated from service.  

The veteran's original DD Form 214 shows that she received an 
administrative discharge from service due to "conditions 
that interfere with military service - not disability - 
mental disorders."  A May 1996 Air Force decision corrected 
the veteran's DD 214 to reflect that she was separated from 
service by reason of physical disability incurred during 
service, specifically dysthymia, with mild social and 
industrial impairment, with a disability rating of 10 
percent. 

Post-service medical records are negative for a diagnosis of 
a psychiatric disorder until 1995.  A September 1995 letter 
from a private psychiatrist, Dr. Weiss, reflects a diagnosis 
of recurrent major depression.  VA outpatient treatment 
records dated from 1996 to 2000 reflect ongoing treatment for 
a psychiatric disorder (primarily diagnosed as dysthymic 
disorder or depression) and for a personality disorder. 

VA outpatient treatment records include a February 2000 
report of psychological testing in which the examiner opined, 
"It seems very plausible to this clinician that the 
veteran's current depression may well be related to the 
depression which is amply documented in her military medical 
records."  In April 2000, the veteran's treating VA 
psychiatrist diagnosed only personality disorder NOS with 
mood symptoms.  A May 2000 VA interim treatment report by the 
veteran's treating clinical social worker reflects that the 
social worker opined that the veteran appeared to have 
depression with associated anxiety and at times agitation.  
She stated that the veteran was depressed for most of the 
day, and that her symptoms had continued for years and were 
the same symptoms as she experienced in 1990 as documented by 
in-service treatment providers.  She stated that the in-
service providers as well as current providers agreed that 
the veteran's Axis I diagnosis is dysthymic disorder.  She 
indicated that the current Axis I diagnosis was dysthymic 
disorder.

The Board notes that a personality disorder is not a 
disability for VA compensation purposes, and provides no 
basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2000); Beno v. Principi, 3 Vet. App. 439 (1992). 

To summarize, during the veteran's active duty from 1989 to 
1991, the veteran received ongoing treatment for a 
psychiatric disorder, primarily diagnosed as dysthymia.  She 
was discharged by reason of dysthymia incurred during 
service.  She claimed service connection for this condition 
within one year after separation from service.  VA 
psychiatric examinations in 1992 and 1994 found no current 
psychiatric disorder, and she was not treated for a 
psychiatric disorder during this period.  The fact that the 
veteran was not diagnosed with or treated for dysthymic 
disorder from the date of separation from service until 1995 
is evidence against her claim, as continuity of 
symptomatology was not shown during this period.

Subsequent medical records dated from 1995 to 2000 reflect 
diagnoses of depression and dysthymic disorder, and show 
ongoing treatment for dysthymic disorder and a personality 
disorder.  The veteran's current dysthymic disorder has 
recently been linked to in-service dysthymia.  The evidence 
as a whole suggests that the veteran's current dysthymic 
disorder had its onset in service.  With application of the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4(a), 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107), the Board finds that such is the case.  
The Board concludes that dysthymic disorder was incurred in 
service, and service connection is warranted for this 
disorder.  Service connection is not in order for any 
personality disorder.


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for dysthymic disorder.

Service connection for dysthymic disorder is granted.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 



